PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/738,953
Filing Date: 9 Jan 2020
Appellant(s): C. R. Bard, Inc.



__________________
TODD W. WIGHT, ESQ.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/28/2022.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 9/9/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims. All claims below are rejected under AIA  35 U.S.C. 103 as unpatentable over:
Claims 1-3 - as unpatentable over US Pub 20150101616 by Wiley et al. (“Wiley”) in view of US Pub 20170275582 by Bendis et al. (“Bendis”) and US Pub 20130112589 by Lien et al. (“Lien”);
Claim 4 - as unpatentable over Wiley in view of Bendis and Lien , in further view of US Pub 20140119677 by Lerner (“Lerner”);
Claim 5 - as unpatentable over Wiley in view of Bendis and Lien, in further view of US Pub 20070161971 by House (“House”).

NEW GROUNDS OF REJECTION
NONE

WITHDRAWN REJECTIONS
NONE.


(2) Response to Argument
A. 	Regarding Claim 1, the Appellant objects to the 35 USC 103 rejection, using these three arguments:
	a. The Appellant states that Lien allegedly “does not disclose positioning a drainage bag over any kit contents or pockets containing kit contents (Page 9 Line 18 – Page 10 Line 4). 	While the examiner agrees with the premise that Lien’s drainage bag is not positioned over kit contents or over pockets, the examiner points out that what Lien does teach is that it is advantageous to provide/include/have a drainage bag into a surgical package for a similar surgical use (“plastic bag for receiving the drainage fluid”, Para 0048, Fig. 1). 	Specifically, Lien provides / includes / places said drainage bag over/above/onto/on top of  an unwrapped sheet (Para 0049: “merely laid upon the open sheet”), this step of placing over being followed by a step of wrapping the sheet (Figs. 2-3). The modification of Wiley (with Bendis)  in view of Lien results in the inclusion of Lien’s drainage bag due to the advantages presented by having the drainage bag present as part of the kit. Recognizing that all limitations of the method which relate to packing steps have already been clearly anticipated by Wiley (i.e. all related to the wrap body position and configuration, insertion of components into pockets, and at the very end – rolling of the wrap body with everything included), a person of ordinary skill in the art  would find it obvious to merely place the drainage upon  (again, Lien’s Para 0049: “merely laid upon the open sheet”) before the final step of the method, i.e. before rolling the wrap body with everything included into the package.
	Stated in different terms, a person of ordinary skill in the art  would have learned from Lien that having the drainage bag is beneficial, and – starting with the Wiley/Bendis method – would have placed the drainage bag ON TOP (i.e. OVER, “UPON” per Lien’s Para 0049 and Fig. 2) everything else already anticipated by Wiley (pockets with components already inserted therein). Contrary to Appellant’s assertion that “there is no mention anywhere in Lien that the drainage bag is positioned over contents of the kit” (Page 9 lines 28-29) – the examiner points out that Lien specifically discloses placing the drainage bag right before the wrapping/packing step. Wiley’s, and Lien’s methods are analogous/ similar in the sense that the wrapping step is executed after an entirety of the content intended for packing is placed onto the sheet/wrap body. The only minor distinction between the two methods is that in Lien, the base onto which the drainage bag is placed is a simple sheet with the drainage bag constituting the entirety of the to-be-packed content, whereas Wiley’s warp body already includes pockets with contents therein, as depicted in Fig. 12 or in other equivalent embodiments shown in other Figs. of Wiley; similarly though, in the modified Wiley method, the sheet/wrap body would be wrapped after an entirety of the content – i.e. drainage bag plus the pre-positioned contents filling pockets – is placed onto the sheet/wrap body).
	The examiner further notes that the rejection of record (Page 5 , 2nd Para of the 9/9/2021 Final Rejection) presents 2 alternative interpretations reasonably permitted by the broad term “OVER”: 
under interpretation (A), a person of ordinary skill in the art  would have found it obvious to take Lien’s drainage bag and simply lay it upon (per Lien’s Para 0049, or as shown in Lien’s Fig. 2) the unrolled warp body, therefore accepting the meaning of “OVER” as equivalent to “above” in the unrolled state of the wrap body, as the wrap body extends in a substantially planar / horizontal   configuration before the step of rolling (see for context Wiley’s Fig. 12 or 6A). 
under interpretation (B), a person of ordinary skill in the art  would have found it obvious to place said drainage bag in the most conspicuously located pocket (for example pocket 416 in Fig. 12 of Wiley), which is a “top” pocket, therefore “over”  a plurality of filled pockets (“over the plurality of pockets”, as claimed). Note that interpretation (B) would be analogous to relative positioning of words printed on a page, words located on the first row being characterizable as being above/over other words located on the same page but below the first row). 
To further illustrate the two alternative interpretations of “over” in the context of Wiley’s unrolled wrap body before rolling, examiner- annotated Fig. 12 of Wiley below includes two arrows: a first arrow pointing towards the viewer (interpretation A for “over”) and a second arrow pointing up (interpretation B for “over”).

    PNG
    media_image2.png
    413
    540
    media_image2.png
    Greyscale

Under either interpretation (A) or (B) above, a person of ordinary skill in the art  would have been motivated to make such modification in order to include/pack/provide the drainage bag in the most conspicuous (“hard-to-miss”, as argued on Page 5 lines 10-11 of the Final Rejection) location upon unpacking, to be used by a user during a procedure.

	b. The Appellant states that Lien allegedly “does not disclose positioning a drainage bag over an unrolled configuration of a wrap body (Page 11 Line 5 – end). 	Appellant’s arguments appear to revolve around Lien not teaching “rolling” and instead teaching “folding” (Page 11, lines  9-10), as the specific method of wrapping/packing the content  into the sheet / wrap body.
Although the examiner acknowledges that Lien does not teach rolling, it is pointed out that the step of rolling is anticipated by primary reference Wiley. As discussed in the rejection, Lien is relied upon to teach the advantage of including a drainage bag into the kit, and a person of ordinary skill in the art  would have recognized that Lien teaches providing/placing/wrapping the drainage bag onto an unwrapped sheet, followed by a wrapping step, with the drainage bag included in said wrap . The fact that Lien’s wrapping is folding (as opposed to rolling) has no bearing since again – the particular manner in which the kit is wrapped/packed in primary reference Wiley is specifically “rolling”. A person of ordinary skill in the art  starting with Wiley’s method would not be concerned with the specific method used by Lien to pack/warp his drainage bag (folding as opposed to rolling), and the result of the Wiley’s method in view of Lien would be one in which a drainage bag is included/provided before the final step of wrapping (i.e. rolling, per Wiley) is executed.
Lastly, in response to Appellant’s discussion of Lien’s drainage bag being allegedly “separated” from a kit and content (Page 11, lines 2-3 of last Para) , the examiner points out that said feature (bag being separate) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally and in the alternative, regardless of whether the drainage bag is separated or not from kit contents, the method would work just the same, and would produce the same effects, so a person of ordinary skill in the art  would have the same motivation to modify as discussed above.

c. The Appellant states that Lien allegedly “does not suggest inclusion / insertion of a drainage bag with Wiley’s procedure kit incorporated into a surgical drape (Page 12 Line 1 – Page 13 Line 5). The Appellant appears to argue that because the wrap body may also function as a drape positioned on the patient, then the arrangement of the modified wrap body would be problematic (Page 12, last Para). To this, the examiner disagrees, pointing out that primary reference Wiley mentions the surgical drape as one of the many embodiments of the wrap body, in addition to others (see Fig. 6A for example, as well as the Wiley Para 0020, demonstrating additional representations of the wrap body, including wrap bodies “securable to a surface or structure”). Regardless of which of the possible embodiments envisioned by Wiley for the wrap body (surgical drape intended to be placed on a patient during surgery, or a wrap body securable to a surface/structure as exemplified above), a surgeon/ user would have benefited from the advantage of having Wiley’s packed kit, including the improvement in view of Lien (with addition of the drainage bag), and in at least one of the alternative interpretations (A) or (B) discussed above, the drainage bag would have resulted “immediately at hand” and “accessible” to the user, without any need of being “set aside” (quotes reflect Appellant’s arguments on Page 12, last Para).
Countering Appellant’s apparent argument that the prior art teaches away from the presented modification (“adding an additional layer”, Page 12 line 27), the examiner disagrees pointing out that at least in the alternative interpretation (B), the modified Wiley/Bendis/Lien method would have resulted in no additional layer since the drainage bag would have ended up in a top pocket for conspicuous placement (details above) 

Regarding Claim 3, the Appellant also argues against its 35 USC 103 rejection, not only based on its dependence from an allegedly allowable parent claim 1 (Page 13 Lines 10-11), but also because the examiner had allegedly used official notice improperly (Page 13 lines 18-20) and thus – allegedly – a prima facie case of obviousness has not been established (Page 13 lines 1-20).
The examiner disagrees, pointing out that the 35 USC 103 rejection of Claim 3 was based not on an Official Notice taken , but on the recognition that it would have been obvious to a person of ordinary skill in the art to appreciate the advantage of including/providing an as-large-drainage bag as practically possible for a given wrap body (thus extending to completely cover the respective area), since such size modification of the drainage bag would have provided the largest capacity to “enable retention of the drained body fluids collected” (Final Rejection of 9/9/2021, page 6 lines 1-2). In other words, a person of ordinary skill in the art  would have been motivated to adjust the size of the drainage bag included/provided to the extent that said bag size would have covered (completely) the wrap body (with its pockets and components pre-placed on it, per prior method steps).
In the Final Rejection, the examiner additionally noted (Page 6, 2nd Para) that because no particular purpose, advantage, reason or even context, were included in the examined specification, to elevate said feature (drainage bag being so sized, as to cover pockets and components), it followed that an obvious design choice position could also be taken, since both claimed invention and the modified method of Wiley/Bendis/Lien would have accomplished packing of the catherization components in an equally satisfying manner, both permitting the user to remove and use the components during a procedure.

B. The Appellant also argues against the 35 USC 103 rejection of Claim 4, but without providing substantive arguments (Page 11, 1st Para). As detailed above, this claim and its parent claim 1 are deemed unpatentable for the reasons put forth in the Final Rejections and further discussed herein.

C. The Appellant also argues against the 35 USC 103 rejection of Claim 5, not only because of its dependence on an allegedly patentable parent claim 1, but also because the examiner allegedly presented insufficient support for the limitation related to the inclusion of the specimen container (Page 14 section C). 
The examiner disagrees with this assertion, pointing out that the rejection relies on House  ‘971 teaching the advantages of including a specimen container, as detailed therein. A person of ordinary skill in the art  would have appreciated the advantage of providing a specimen container together with the modified Wiley/Bendis/Lien urinary catheterization kit, and therefore would have been motivated to pack it as part of said kit. A person of ordinary skill in the art would have been motivated to provide/ include the specimen container for the advantages said container would bring, and therefore would have packed said container with the remaining content of the body wrap. The natural result of such modification would be that the specimen container would have been included “prior to the rolling step” and then rolled together with everything else (drainage bag, wrap body, in short – everything that is packed), during the “rolling” step discussed for parent Claim 1, above.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
Conferees:

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731     

/SUE LAO/
Primary Examiner                                                                                                                                                                                                   


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.